July 25, 1922. The opinion of the Court was delivered by
This is an action for damages, alleged to have been sustained by the plaintiff, through the negligence and recklessness of the defendant, in the manner alleged in the complaint, which, omitting the formal parts thereof, will be reported. The answer of the defendant, after admitting the formal allegations of the complaint, was a general denial.
There was testimony tending to sustain the allegations of the complaint. The jury rendered a verdict in favor of the plaintiff for $10,000 actual damages, whereupon the defendant made a motion for a new trial, which was refused. The defendant appealed upon exceptions, which will be reported.
The first and second exceptions are overruled, for the reason that the finding of the jury was a reasonable inference from the testimony.
The third exception cannot be sustained, for the reason that it fails to specify the particular portion of the charge which is intended to be assigned as erroneous, and for the further reason that, waiving such objection, the appellant has failed to satisfy this Court that there was error in the charge.
   Affirmed. *Page 523